      Case 2:09-cv-07810-URC Document 13 Filed 10/15/18 Page 1 of 2 Page ID #:54




 1
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10
11
     UNITED STATES OF AMERICA,                   No. 2:09-cv-07810-URC
12
                         Plaintiff,
13
                   v.                            [Proposed]
14                                               ORDER DIRECTING ISSUANCE
                                                 OF WRIT OF CONTINUING
15                                               GARNISHMENT
     SHEILA D. GREEN
16
                                                 [CENTINELA HOSPITAL
17                       Defendant(s)             MEDICAL CENTER]
18
19
20
21
22
           The Court, having considered the Application of the United States of
23
     America for an issuance of a Writ of Continuing Garnishment as to CENTINELA
24
     HOSPITAL MEDICAL CENTER, ATTN.: PAYROLL DEPARTMENT with
25
     regard to defendant judgment-debtor SHEILA D. GREEN, finds that the issuance
26
     of the Writ is proper under the
27
     Circumstances of this case,
28


                                             1
      Case 2:09-cv-07810-URC Document 13 Filed 10/15/18 Page 2 of 2 Page ID #:55




 1         HEREBY ORDERS that the clerk of the Court shall issue a Writ of
 2   Continuing Garnishment with respect to CENTINELA HOSPITAL MEDICAL
 3   CENTER, ATTN.: PAYROLL DEPARTMENT in the form submitted by the
 4   Plaintiff United States of America.
 5
 6         DATED:C         October 15       , 2018.
 7
 8                                   ________________________________
 9                                   UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            2
